Citation Nr: 1106168	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-13 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for skin rashes.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for shoulder pain.

5.  Entitlement to service connection for knee pain.

6.  Entitlement to service connection for hip pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 
1992.  The Veteran also had service in the Michigan Army National 
Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 RO decision, which denied the 
aforementioned claims.  

The Veteran was also denied service connection for hearing loss 
and tinnitus in the December 2007 rating decision.  The Veteran 
submitted a notice of disagreement (NOD) with respect to these 
issues as well.  In an April 2009 rating decision, the Veteran 
was granted service connection for bilateral hearing loss and 
tinnitus.  This decision was a complete grant of benefits with 
respect to the issues of service connection for bilateral hearing 
loss and tinnitus.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Therefore, these issues are not currently on appeal 
before the Board.

With regard specifically to the Veteran's bilateral hearing loss, 
the Board notes that service connection for this disability was 
later severed, effective August 1, 2010, in a May 17, 2010, 
rating decision.  The Veteran has not yet appealed this May 2010 
rating decision.  The Board recognizes that entitlement to 
service connection for bilateral hearing loss was also listed 
among the issues on appeal in the May 17, 2010, supplemental 
statement of the case (SSOC).  However, as noted, when the 
Veteran's claim for service connection for hearing loss was 
granted in the December 2007 rating decision, this decision was 
considered a full grant of benefits with respect to this issue 
and the issue became no longer on appeal before the Board.  The 
subsequent severance of service connection for this disability 
does not revive the appeal of this issue.  Moreover, the Veteran 
has not submitted a NOD with respect to the May 2010 rating 
decision severing service connection for this disability.  In 
fact, in a May 2010 Informal Conference Report, the Veteran's 
representative indicated that the Veteran did not contest the 
severance of service connection for this disability.  Therefore, 
as the issue of service connection for bilateral hearing loss was 
previously granted in full, and the Veteran has not indicated 
that he disagrees with the May 2010 decision severing service 
connection for this disability, the issue of entitlement to 
service connection for bilateral hearing loss is not currently on 
appeal before the Board.   

The Board notes that the Veteran indicated in his October 2006 
claim that he was filing a claim for service connection for dry 
cough.  It does not appear that this issue was ever addressed by 
the RO.  As such, the issue of entitlement to service 
connection for dry cough has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
back condition, skin rashes, headaches, shoulder pain, knee pain, 
and hip pain.  Having reviewed the claims file, the Board finds 
that additional development is necessary prior to the 
adjudication of these claims.  

The Veteran indicated on his October 2006 claim that he developed 
a back disability in 1990.  He also indicated in this October 
2006 claim that he developed skin rashes, headaches, and 
shoulder/knee/hip joint pain in 1992.  

The Board notes that the result of the RO's development indicates 
that the Veteran's service treatment records are unavailable.  
While the claims file does contain a copy of the Veteran's 
enlistment examination report and medical history and a waiver of 
a separation medical examination, the RO determined in a December 
2007 administrative decision that the Veteran's remaining service 
treatment records are unavailable.  VA has a heightened duty to 
assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). 

A review of the claims file reveals no current medical diagnoses 
of a back condition, skin rashes, headaches, shoulder pain, knee 
pain, or hip pain.

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, where 
the evidence of record, taking into consideration all information 
and lay or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he had 
had continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent symptoms, 
and evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination.

In this case, as the Veteran's the majority of the service 
treatment records are unfortunately not available for review; the 
Veteran is asserting that he has skin rashes, headaches, symptoms 
relating to his back, and shoulder, knee, and hip pain; and he 
has indicated that these symptoms began in either 1990 or 1992, 
an observation which he is competent to make, the Board finds 
that the necessity for a VA examination is shown for the proper 
assessment of the Veteran's claims for service connection for a 
back condition, skin rashes, headaches, shoulder pain, knee pain, 
and hip pain.  38 U.S.C.A. § 5103A (West 2002).  As such, these 
issues must be remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current back condition, 
skin rashes, headaches, shoulder disability, knee disability, or 
hip disability that was caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if 
the medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination). 

Additionally, the Board notes that the Veteran indicated in his 
October 2006 claim that he was stationed in the Gulf after August 
1, 1990.  The RO should obtain any records, to include the 
Veteran's personnel records, necessary to verify the Veteran's 
report of service in the Gulf.    

Furthermore, the Board notes that a request for the Veteran's 
records was sent to the Michigan National Guard in July 2008.  In 
September 2008, the Michigan Army National Guard State Medical 
Command indicated that the Veteran's service treatment records 
could not be located.  However, it was further suggested that the 
Veteran's unit be contacted to obtain more information.  It does 
not appear that the Veteran's unit was ever directly contacted.  
As such, the RO should contact the Veteran's National Guard unit 
and request any records or information relating to the Veteran's 
service.

Finally, the Board notes that the Veteran indicated in his 
October 2006 claim that he sought treatment at Lakeland 
Chiropractor in Hamburg, Michigan.  He also indicated that he 
sought treatment from a Dr. V in Marinette, Wisconsin, and from a 
Dr. T in Marinette, Wisconsin.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants 
in obtaining evidence, to include relevant records from VA or 
private medical care providers.  38 C.F.R. § 3.159 (2010).  
Therefore, an attempt must be made to locate any private 
treatment records relating to the Veteran's aforementioned claims 
that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate the Veteran's 
personnel records with the claims file.

2.	Conduct any development necessary to 
verify the dates of the Veteran's claimed 
period of service in the Gulf or in 
Southwest Asia.   

3.	Contact the Veteran's National Guard unit 
and request any records or information 
relating to the Veteran's service.

4.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible 
treatment records from Lakeland 
Chiropractor in Hamburg, Michigan, and 
from Dr. V and Dr. T in Marinette, 
Wisconsin.  The RO should also invite the 
Veteran to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. Associate any 
records received, including negative 
responses, with the claims file.

5.	Schedule the Veteran for a VA examination 
for his claimed skin rashes.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
relating to his claimed skin rashes.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should diagnose 
the Veteran with any and all skin rashes 
or skin disabilities.  Then, an opinion 
should be provided as to whether it is at 
least as likely as not that the Veteran's 
current skin rashes or skin disabilities 
was caused or aggravated by his active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

6.	Schedule the Veteran for a VA examination 
for his claimed headaches.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
relating to his claimed headaches.  After 
reviewing the file, examining the Veteran, 
and noting his reported history of 
symptoms, the examiner should determined 
whether the Veteran has a headache 
disability.  Then, an opinion should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
headache disability was caused or 
aggravated by his active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

7.	Schedule the Veteran for a VA 
musculoskeletal examination for his 
claimed back condition, shoulder 
condition, knee condition, and hip 
condition.  All appropriate tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of his symptoms relating to his claimed 
back, shoulder, knee, and hip 
disabilities.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the examiner 
should diagnose the Veteran with any and 
all back disabilities, shoulder 
disabilities, knee disabilities, and hip 
disabilities.  Then, an opinion should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
back disability, shoulder disability, knee 
disability, or hip disability was caused 
or aggravated by his active duty service. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

8.	Then, readjudicate the claims.  In 
particular, the RO should review all the 
evidence that was submitted since the most 
recent SSOC.  If the benefits sought 
remain denied, the Veteran and his 
representative should be provided a SSOC.  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



